[Cite as State ex rel. Lane v. Pickerington, 130 Ohio St.3d 225, 2011-Ohio-5454.]




                [THE STATE EX REL.] LANE, APPELLANT, v. CITY OF
                          PICKERINGTON ET AL., APPELLEES.
                      [Cite as State ex rel. Lane v. Pickerington,
                        130 Ohio St.3d 225, 2011-Ohio-5454.]
Public employees—Mandamus sought to compel municipal personnel appeals
        board to conduct hearing—Letter from city law director insufficient to
        constitute appealable order of board—Remand to court of appeals.
   (No. 2011-0922—Submitted October 18, 2011—Decided October 27, 2011.)
               APPEAL from the Court of Appeals for Fairfield County,
                            No. 10-CA-14, 2011-Ohio-1908.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment entered by the court of appeals
denying a writ of mandamus to compel a city and its personnel appeals board to
conduct a hearing and make a determination on the merits of a municipal
employee’s appeal of his removal from employment.                    Because the court of
appeals erred in holding that the employee had an adequate remedy by appeal to
the common pleas court to raise his claims when there was no evidence that the
board had issued any decision, we reverse the judgment of the court of appeals
and remand the cause to the court for further proceedings consistent with this
opinion.
                                            Facts
        {¶ 2} Appellant, Paul Lane, was employed by the city of Pickerington,
Ohio, from August 30, 1999, until November 2, 2009. Lane worked for the city
as a construction-inspection supervisor until November 2005 and then as an
                               SUPREME COURT OF OHIO




inspections administrator until November 2, 2009. According to Lane, he was in
the classified civil service during his employment with Pickerington.
       {¶ 3} Effective November 2, 2009, following a hearing, the interim city
manager terminated Lane’s employment for disciplinary reasons. By letter dated
November 5, 2009, the interim city manager issued a notice that was hand-
delivered to Lane by the city’s personnel director notifying him of his termination
from employment for violating Section 7.14 of the city’s Personnel Policy and
Procedures Manual, Use of Technology, Section 2.
       {¶ 4} On November 17, 2009, Lane submitted to the city’s personnel
director a request for a hearing before appellee Pickerington Personnel Appeals
Board regarding his termination from employment.            Section 9.03 of the
Pickerington City Charter specifies, “The Personnel Appeals Board shall be
established to hear appeals whenever any official or employee in the competitive
service feels aggrieved by any action of the City Manager or is suspended,
reduced, or removed and requests such hearing.”
       {¶ 5} By letter dated December 1, 2009, Pickerington Law Director
Phillip K. Hartmann responded to Lane’s request for a hearing before the
personnel appeals board by rejecting the request:
       {¶ 6} “This letter is in response to your November 17, 2009 request for a
hearing before the Personnel Appeals Board ‘PAB.’ Pursuant to Charter Sections
9.02 and 9.03, the PAB rules and the Codified Ordinances of the City, the position
you previously held as the Director of the Building Department is an exempt
position and therefore considered ‘unclassified.’      The PAB does not have
jurisdiction to hear an appeal from an unclassified employee regarding dismissal.
       {¶ 7} “Therefore, the City respectfully declines your request for a
hearing before the PAB. If you should have any questions or concerns, please do
not hesitate to contact me.”




                                         2
                               January Term, 2011




       {¶ 8} Several months later, in March 2010, Lane filed a complaint in the
Court of Appeals for Fairfield County for a writ of mandamus to compel
appellees, Pickerington and its personnel appeals board, to conduct a hearing and
issue a determination on the merits of his appeal, reinstate him to the position of
inspections administrator, and award back pay and corresponding employment
benefits. After the parties submitted motions for summary judgment, on April 13,
2011, the court of appeals granted appellees’ motion and denied the writ.
       {¶ 9} This cause is now before the court on Lane’s appeal as of right.
                                 Legal Analysis
       {¶ 10} Lane requested a writ of mandamus to compel Pickerington and
the Pickerington Personnel Appeals Board to, inter alia, conduct a hearing on his
appeal from his discharge from employment and to issue a determination on the
merits. To be entitled to the writ, Lane must establish a clear legal right to the
requested relief, a corresponding clear legal duty on the part of appellees to
provide it, and the lack of an adequate remedy in the ordinary course of the law.
State ex rel. Am. Subcontractors Assn., Inc. v. Ohio State Univ., 129 Ohio St.3d
111, 2011-Ohio-2881, 950 N.E.2d 535, ¶ 20.
       {¶ 11} The court of appeals denied the writ because it determined that
Lane had an adequate remedy in the ordinary course of law by administrative
appeal to the common pleas court from the personnel appeals board’s decision.
“Mandamus will not issue when the relators have an adequate remedy in the
ordinary course of law.” State ex rel. Voleck v. Powhatan Point, 127 Ohio St.3d
299, 2010-Ohio-5679, 939 N.E.2d 819, ¶ 7; R.C. 2731.05. “An administrative
appeal generally constitutes an adequate remedy in the ordinary course of law that
precludes a writ of mandamus.” State ex rel. Natl. Emps. Network Alliance, Inc.
v. Ryan, 125 Ohio St.3d 11, 2010-Ohio-578, 925 N.E.2d 947, ¶ 1.
       {¶ 12} Pursuant to R.C. 124.34, “an employee who is being removed may
appeal to the appropriate civil service commission and, if not satisfied, may then



                                        3
                               SUPREME COURT OF OHIO




appeal to the Court of Common Pleas * * * in accordance with R.C. Chapter
119.” State ex rel. Henderson v. Maple Hts. Civ. Serv. Comm. (1980), 63 Ohio
St.2d 39, 41, 17 O.O.3d 24, 406 N.E.2d 1105; see R.C. 124.34(B) (“In cases of
removal or reduction in pay for disciplinary reasons, either the appointing
authority or the officer or employee may appeal from the decision of the state
personnel board of review or the [municipal civil service] commission, and any
such appeal shall be to the court of common pleas of the county in which the
appointing authority is located, or to the court of common pleas of Franklin
county, as provided by section 119.12 of the Revised Code”).
       {¶ 13} The court of appeals relied on our decision in Henderson to deny
Lane’s request for extraordinary relief in mandamus. In Henderson, a nonresident
employee of the city of Maple Heights appealed to the city’s civil service
commission from the city’s termination of his employment for his failure to
comply with the city charter’s residency requirement.            The civil service
commission, through its legal counsel, denied the employee’s request for a
hearing because his appeal did not fall within the commission’s jurisdiction. The
employee then sought a writ of mandamus to compel the civil service commission
to conduct a hearing to allow him to contest his termination from employment and
to direct the mayor and transit director to reinstate him to his former position with
back pay.
       {¶ 14} The court of appeals dismissed the mandamus action because the
employee had an adequate remedy in the ordinary course of law, and we affirmed
the dismissal on that basis:
       {¶ 15} “A denial by the respondent civil service commission of
jurisdiction of this controversy represented a final appealable order. When the
commission refused relator’s request for a hearing, relator should have appealed
to the Court of Common Pleas. Having failed to do so, and, thereby having failed
to pursue his appellate remedies in the ordinary course of law, he cannot now



                                         4
                               January Term, 2011




collaterally attack this jurisdictional determination.” Henderson, 63 Ohio St.2d at
41, 17 O.O.3d 24, 406 N.E.2d 1105.
       {¶ 16} In Henderson, however, there was no question that the civil service
commission itself refused to hear the discharged employee’s appeal and that the
commission’s legal counsel merely communicated the commission’s own
decision to the employee.
       {¶ 17} By contrast, there is no evidence here that the Pickerington
Personnel Appeals Board issued a final, appealable order that the board lacked
jurisdiction over Lane’s request for a hearing on his termination from
employment with the city. The letter from the law director to Lane did not even
state that it was being issued on behalf of the board—instead, the law director
represented that “the City” was denying his request, and not the board.
       {¶ 18} Nor is there any authority cited by appellees that would authorize
the law director to issue a decision on behalf of the personnel appeals board. See
Pickerington City Charter, Section 5.04 (“The Law Director shall be the legal
adviser of and attorney and counsel for the City and for all officials, boards,
commissions, and departments thereof in all matters relating to their official
duties; and shall, when requested, give legal opinions in writing”); see also FOE
Aerie 2177 Greenville v. Ohio State Liquor Control Comm., Franklin App. No.
01AP-1330, 2002-Ohio-4441, ¶ 23 (no evidence that the Liquor Control
Commission had granted authority to the county prosecuting attorney to act on its
behalf with respect to its statutory responsibilities); Fairview Park Fire Fighters
Assn. v. Fairview Park (July 22, 1982), Cuyahoga App. No. 44662, 1982 WL
2489 (the city law director had no duty to enter into a consent agreement on
behalf of the city that fixed wages, which was a power vested in the city council).
       {¶ 19} Therefore, in the absence of a final, appealable order by the
Pickerington Personnel Appeals Board on Lane’s request for a hearing, he did not




                                         5
                            SUPREME COURT OF OHIO




have an adequate remedy by way of administrative appeal to raise his claims.
Consequently, the court of appeals erred in denying the writ on this basis.
                                   Conclusion
       {¶ 20} Based on the foregoing, we reverse the judgment of the court of
appeals denying the writ of mandamus, and we remand the cause for further
proceedings consistent with this opinion. On remand, the court of appeals will
determine whether Lane can establish his entitlement to a writ of mandamus to
compel the city and its personnel appeals board to conduct a hearing and make a
determination on the merits of an appeal.
                                                                Judgment reversed
                                                              and cause remanded.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, CUPP, and MCGEE
BROWN, JJ., concur.
       O’DONNELL, J., dissents.
       LANZINGER, J., dissents and would affirm on the basis of State ex rel.
Henderson v. Maple Hts. Civ. Serv. Comm. (1980), 63 Ohio St.2d 39, 17 O.O.3d
24, 406 N.E.2d 1105.
                              __________________
       Moses Law Offices, L.L.C., and Michael A. Moses, for appellant.
       Schottenstein, Zox & Dunn Co., L.P.A., Philip K. Hartmann, Paul L.
Bittner, and Aaron L. Granger, for appellees.
                            ______________________




                                         6